Citation Nr: 0930964	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-20 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected residuals, fracture of base of 
odontoid process.

2.  Entitlement to an effective date earlier than March 14, 
2001 for service connection for residuals, fracture of base 
of odontoid process.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned in June 2009.  A transcript of the 
hearing is associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  The Veteran's residuals, fracture of base of odontoid 
process have not been manifested by severe limitation of 
motion of the cervical spine; there is no record of 
demonstrable deformity of a vertebral body from the fracture; 
forward flexion of the cervical spine is not limited to 15 
degrees or less and there is no favorable ankylosis of the 
entire cervical spine.

2.  The Veteran did not raise a claim of entitlement to 
compensation for service-connected residuals, fracture of 
base of odontoid process at any time earlier than March 14, 
2001.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals, fracture of base of odontoid process 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5290 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 
5235 (2008).

2.  An effective date earlier than March 14, 2001 for the 
grant of service connection for residuals, fracture of base 
of odontoid process is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the Veteran did not 
manifest symptoms to warrant a rating in excess of 20 percent 
at any time since the grant of service connection, staged 
ratings are inappropriate here.

The initial August 2002 rating decision that is the subject 
of this appeal assigned a 10 percent rating from March 14, 
2001 using 38 C.F.R. § 4.71a, Diagnostic Code 5290, which 
provided that limitation of motion of the cervical segment of 
the spine would be rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  Under 38 C.F.R. § 
4.71a, DC 5285 (2002), in effect prior to September 26, 2003, 
vertebral fractures were evaluated as 100 percent disabling 
when manifested by cord involvement with the Veteran 
bedridden and requiring long leg braces.  A 60 percent rating 
was provided when there was no cord involvement but there was 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases the disability was to be rated on the basis of 
limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to 
be added to the evaluation of the Veteran's disability.  This 
part of the rating schedule was replaced by the General 
Rating Formula for Diseases and Injuries of the Spine, 
discussed below, effective from September 26, 2003.  See 68 
Fed. Reg. 51454 (August 27, 2003).

The Veteran's spine disability was evaluated under Diagnostic 
Code (DC) 5235 (vertebral fracture or dislocation) using the 
General Rating Formula for Diseases and Injuries of the Spine 
in the RO's May 2004 decision, which granted the Veteran an 
initial rating of 20 percent.  This formula provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

History and Analysis

An August 2002 rating decision granted the Veteran service 
connection, and assigned an initial rating of 10 percent, 
effective from March 14, 2001.  A subsequent May 2004 rating 
decision granted the Veteran an initial rating of 20 percent 
from March 14, 2001.  The Veteran has appealed the initial 
rating.

Both VA treatment records from 2001 to 2007 and private 
medical records from Dr. S.A. from 1997 to 2008 show that the 
Veteran reported chronic neck pain, stiffness and some 
decrease in motion.  

The Veteran underwent VA examination in February 2002 
primarily for the purpose of establishing the claim for 
service connection.  Examination of the neck showed normal 
paraspinal muscle of the cervical spine.  There was mild 
tenderness to palpation along the parapsinal muscle of C1-2 
bilaterally.  There was no neck muscle spasm.  Painless, 
active range of motion of the neck was reported as flexion of 
0 to 30 degrees, extension of 0 to 25 degrees, right rotation 
of 0 to 40 degrees, left rotation of 0 to 45 degrees, and 
right and left bending each 0 to 30 degrees.  

A June 2003 VA examiner noted no palpable muscle spasm.  The 
Veteran described pain and stiffness, including associated 
headaches.  There was no evidence of motor weakness, 
incoordinaton, lack of endurance or fatigue.  Range of motion 
testing of the cervical spine showed flexion was 0 to 25 
degrees, extension was 0 to 20 degrees, rotation was 0 to 50 
degrees, right bending was 0 to 25 degrees, and left bending 
was 0 to 20 degrees.  

An October 2005 VA examiner noted the Veteran described 
aching pain in his neck and a feeling of snapping in his 
neck.  He was not taking much medication aside from Tylenol 
two to three times per week.  Range of motion testing showed 
flexion was 0 to 30 degrees, extension was 0 to 40 degrees, 
right and left rotation were each 0 to 45 degrees, right 
bending was 0 to 20 degrees and left bending was 0 to 25 
degrees.  There was mild posterior pain at the base of the 
neck with extremes of all motions.  Rotation and lateral 
bending, as well as flexion and extension of the neck against 
resistance did not increase pain.  The examiner stated there 
was no increase of symptoms during the examination according 
to DeLuca criteria.  

A March 2007 VA examiner noted the Veteran reported pain with 
certain movements of his neck and that his neck snaps and 
cracks with range of motion on occasion.  Upon physical 
examination, the examiner noted mild atrophy of the 
supraspinatus muscle bilaterally, left more than right, of 
questionable clinical significance.  There was no apparent 
neck muscle atrophy. Active range of motion testing showed 
flexion was 0 to 35 degrees, extension was 0 to 30 degrees, 
right rotation was 0 to 55 degrees, left rotation was 0 to 60 
degrees, right bending was 0 to 25 degrees and left bending 
was 0 to 20 degrees.  Repetitive motion range was unchanged 
except for left bending, with complaint of discomfort at 5 
degrees extreme range after five repetitions.  

A July 2007 VA examiner found no paraspinal tenderness.  
Range of motion testing showed flexion was 0 to 30 degrees, 
extension was 0 to 30 degrees, rotation was 0 to 60 degrees 
bilaterally, and lateral flexion was 0 to 35 degrees.  
Although denying pain on repetition of motion, the Veteran 
felt stiff.  No atrophy of upper extremity muscles was noted.  
The examiner indicated that DeLuca provisions could not be 
clearly delineated.  The examiner also indicated that the 
Veteran was retired and that his present neck condition did 
not interfere with his employment when he was working.  

A December 2008 VA examiner noted the Veteran reported 
noticing pain most when he is twisting about, as when driving 
the car.  Range of motion testing showed flexion was 0 to 30 
degrees, extension was 0 to 40 degrees, right and left 
rotation were 0 to 40 degrees, right bending was 0 to 25 
degrees and left bending was 0 to 20 degrees.  There was 
posterior pain at all extremes of motion.  The examiner also 
indicated that there was no increase in symptoms as a result 
of repeated activities during the examination (DeLuca 
criteria).  

During the Veteran's June 2009 videoconference hearing he 
testified that when he was discharged from service he was 
seen at the Wilkes-Barre VA hospital around January or 
February 1969.  At that time he did not receive any paperwork 
from VA regarding authorization of treatment or otherwise for 
his neck condition.  He later requested a Civil Service 
Preference Letter from VA.  The Veteran indicates he was 
advised he had to fill out some sort of form in order to 
receive treatment at the hospital, but he was never refused 
treatment.  The Veteran testified that he has suffered from 
pain, headaches and stiffness ever since he was released from 
the hospital in the 1960s.  The Veteran also stated that he 
cannot turn his head to the left when driving, and he 
struggles with the pain on turning his neck.  He struggles 
wrestling with his grandson and has trouble playing like a 
normal grandparent because of his pain.  The Veteran's friend 
testified as to the Veteran's issues with his neck.  

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals, fracture of base of odontoid 
process

A rating in excess of 20 percent is not warranted under the 
"older" version of Diagnostic codes 5285 or 5290 or the 
"newer" version of Diagnostic Code 5235.  Concerning an 
increased rating under the "old" criteria, the medical 
evidence of record does not show that the Veteran suffers 
from severe limitation of motion of the cervical spine.  In 
addition, there is no evidence of demonstrable deformity of a 
vertebral body from the fracture to warrant an extra 10 
percent in addition to the 20 percent for moderate limitation 
of motion.  

The Veteran also does not fit the "newer" criteria for a 30 
percent rating under Diagnostic Code 5235.  The medical 
evidence discussed at length above does not show that the 
Veteran has forward flexion of the cervical spine to 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  

The Board finds that the evidence shows that the initial 20 
percent rating for residuals, fracture of base of odontoid 
process is in accordance with the Schedule.  Consequently, 
since the grant of service connection the Board finds that 
the disability picture for the Veteran's residuals, fracture 
of base of odontoid process does not more nearly approximate 
the criteria for a 30 percent evaluation than those for a 20 
percent evaluation under old Diagnostic Codes 5285 or 5290 or 
under new Diagnostic Code 5235.  See Fenderson, supra.  

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain and stiffness associated with his 
residuals, fracture of base of odontoid process.  However, 
various examiners, including the December 2008 VA examiner 
specifically noted that there was no increase in symptoms as 
a result of repeated activities during the examination 
(DeLuca criteria).  

The Board acknowledges the Veteran's complaints of chronic 
pain and stiffness and that he should receive a higher 
disability rating.  However, the Veteran has not demonstrated 
that he has the medical expertise that would render competent 
his statements as to the relationship between his injury 
during active military service and the current severity of 
his residuals, fracture of base of odontoid process.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71 with respect to the current severity of his back 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Therefore, the Veteran's reports of chronic pain, tenderness, 
and stiffness do not meet or more nearly approximate the 
criteria for an increased 30 percent rating.  See 38 C.F.R. § 
4.7 (2008).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected residuals, fracture of base of odontoid process.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown for the period under 
appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his residuals, fracture of base 
of odontoid process during the period of time on appeal.  In 
addition, there is no indication in the record the disability 
significantly interferes with his employment, as the December 
2008 VA examiner noted that he had been retired for 10 years.  
In sum, there is no indication in the record that the average 
industrial impairment from this disability alone would be in 
excess of that contemplated by the assigned evaluation.  For 
these reasons, a referral for an extraschedular rating is not 
warranted.

Entitlement to an effective date earlier than March 14, 2001 
for service connection for residuals, fracture of base of 
odontoid process

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a) (West 2002).  A claim is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim, provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the United States Court of 
Appeals for Veterans Claims' precedents and public policies 
underlying the statutory scheme).  

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  Upon receipt of an informal claim, if 
a formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(c) further provides that 
when a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.157 applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (§ 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for 
compensation.

On March 14, 2001, VA received the Veteran's original claim 
for compensation of entitlement to service connection for 
residuals, fracture of base of odontoid process.  
Accordingly, VA granted service connection for residuals, 
fracture of base of odontoid process and assigned an 
effective date of March 14, 2001- the date of receipt of 
claim. There is no evidence in the record received prior to 
that date in which the Veteran indicates intent to claim 
service-connected compensation benefits for residuals, 
fracture of base of odontoid process.  

The Veteran indicated in a January 2006 letter that he filed 
a compensation claim for service connection for residuals, 
fracture of base of odontoid process in February 1969.  The 
claims file does not reflect that any such claim for 
compensation was filed.  Rather, an August 1969 rating 
decision was issued in response to a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) for purposes of 
establishing whether the Veteran was entitled to VA medical 
treatment for a neck condition.  The August 1969 rating 
decision specifically states at the top that it is "FOR 
HOSPITAL OR TREATMENT PURPOSES" and granted the Veteran 
service connection for fracture, closed, base of odontoid 
process, cervical 2-3 area.  

The VA Form 10-7131 is dated January 28, 1969.  The 
originating agency was the VA Hospital in Wilkes-Barre, 
Pennsylvania.  Part I (Purpose) reflects that the purpose of 
the document was for information/adjustment action for 
service connection (Block 5-D), and monetary benefits 
information (Block 5-C).  Significantly, Block F 
(adjudicative action), used for preliminary data regarding 
determination of service connection, was checked.  However, 
the form was initialed by someone other than the Veteran.  
The document on its face is an inquiry by the VAMC regarding 
eligibility for patient treatment - the Wilkes-Barre VA 
Hospital asking for eligibility, service connection status, 
and monetary benefits being received prior to providing 
treatment.  VA Form 10-7131 is used within VA to exchange 
information; it is not used to submit a claim for benefits on 
behalf of a patient.  The Board also finds that the VA Form 
10-7131 is an ineffective informal claim for service 
connection because it was not submitted by the Veteran or by 
a representative of the Veteran.

The mere presence of medical evidence does not establish 
intent on the part of the Veteran to seek service connection 
for a disability.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Further, the mere presence of a disability does not establish 
intent on the part of the Veteran to seek service connection 
for that condition.  KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The Veteran contends that he filed a VA Form 21-526 in 
February 1969.  However, the claims file contains no record 
of this form being filed.  In addition, when the Veteran 
filed his VA Form 21-526 in March 2001, he did not indicate 
that he had previously filed a claim for compensation, but 
had filed a request for Veteran's Preference.  

The Board has considered the Veteran's March and April 1971 
letters to VA requesting a Veterans Preference certificate.  
In his April 1971 letter, which was to follow-up on his March 
1971 request for a Veterans Preference certificate, he 
indicates that he was under the impression that x-rays taken 
had been sent for examination regarding eligibility for 
compensation.  These letters were then followed up on by his 
Congressional representative via a letter to VA in April 
1971.  In May 1971, VA responded to the Veteran's 
Congressional representative, indicating that a Civil Service 
Preference Letter had been sent to the Veteran.  The letter 
also indicated that the Veteran had not filed a formal 
application for disability compensation, although one was 
required; VA enclosed a VA Form 21-526 for the Veteran to 
complete and return to VA for consideration.  The Veteran's 
Congressional representative then sent the Veteran a May 1971 
letter repeating in substance what the May 1971 VA letter 
said, and enclosed the VA Form 21-526, which the Veteran was 
instructed to complete and submit.  There is no evidence in 
the claims file that the Veteran completed the form and 
submitted it to VA at that time.

Simply stated, on this record, merely seeking treatment 
cannot constitute an informal claim of service connection.  
The Board has carefully considered the Veteran's argument, as 
articulated in his correspondence to VA and in his testimony 
that he intended to file a claim of service connection in 
1969.  The Veteran is competent and credible in asserting his 
intentions at any given time.  However, the legal question is 
whether anything filed by the Veteran or a representative 
prior to March 2001 can be fairly construed as a formal or 
informal claim for compensation.  The Board has found nothing 
that meets these criteria.  Moreover, even if the Veteran's 
April 1971 letter is considered an informal claim for 
compensation, the Veteran never returned VA Form 21-526, 
after he was specifically instructed to complete it and 
return it to VA.  Therefore, the Veteran was on notice as to 
his responsibilities in regards to filing a claim for 
compensation and did not actually complete the process of 
formally filing his claim.  

Given the above, as the Veteran did not file a claim for 
service-connected compensation for residuals, fracture of 
base of odontoid process prior to March 14, 2001, he has 
already been given the earliest possible effective date for 
the award of service connection for residuals, fracture of 
base of odontoid process.  Thus, there is no legal basis for 
an effective date earlier than March 14, 2001, for the award 
of service connection for compensation purposes.  It also 
follows that the effective date for the award of a 20 percent 
for the residuals, fracture of base of odontoid process 
disability can be no earlier than the date on which service 
connection was established for the disability.  Accordingly, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In the January 2002 letter sent before the issuance of the 
rating decision granting service connection for residuals, 
fracture of base of odontoid process, the Veteran was advised 
of his and VA's respective claim development responsibilities 
and was asked to identify sources of evidence concerning the 
claimed residuals, fracture of base of odontoid process.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

Nonetheless, by a February 2007 letter the Veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating for residuals, fracture of 
base of odontoid process, including information regarding 
effective dates.  See Dingess.  He was specifically given the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in a March 2009 letter.  This was followed by an 
April 2009 supplemental statement of the case (SOC) that 
explained what specific regulatory provisions govern the 
Veteran's residuals, fracture of base of odontoid process and 
why the increased initial rating claim remained denied.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The record also contains private treatment 
records.  The Veteran was given VA examinations in connection 
with the claims.  The Veteran testified before the 
undersigned at a videoconference hearing.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial evaluation in excess of 20 percent for service-
connected residuals, fracture of base of odontoid process is 
denied.

An effective date prior than March 14, 2001, for the grant of 
service connection for residuals, fracture of base of 
odontoid process is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


